 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                            Plaintiff,                 Case No. CR19-232-JCC

10          v.                                           DETENTION ORDER

11   JASON DOHERTY,

12                            Defendant.

13

14   Offenses charged:

15          Count 1:       Conspiracy to Distribute Controlled Substances, 21 U.S.C. §§ 841(a)(1),

16          841(b)(1)(A) and 846;

17          Count 5:       Possession of Heroin, Methamphetamine, and Cocaine with Intent to

18          Distribute, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 841(b)(1)(C) and 18 U.S.C. § 2;

19          Count 7:       Possession of Methamphetamine with Intent to Distribute, 21 U.S.C. §§

20          841(a)(1), 841(b)(1)(A) and 18 U.S.C. § 2;

21   Date of Detention Hearing: November 18, 2019

22          The Court conducted a detention hearing pursuant to 18 U.S.C. § 3142(f)(1)(C) for an

23   offense for which a maximum term of imprisonment of ten years or more is prescribed in the




     DETENTION ORDER - 1
 1   Controlled Substances Act. Based upon the reasons stated on the record and as set forth below

 2   the Court finds:

 3          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 4          1.      There is a rebuttable presumption that no conditions or combination of conditions

 5                  will reasonably assure the appearance of the person as required and the safety of

 6                  any other person or the community pursuant to 18 U.S.C. § 3142(e)(3)(A).

 7          2.      Defendant was not interviewed by Pretrial Services. Therefore, there is limited

 8                  information available about him.

 9          3.      Defendant has stipulated to detention.

10          4.      Defendant has an extensive criminal history including numerous failures to appear

11                  and bench warrants.

12          5.      There does not appear to be any condition or combination of conditions that will

13                  reasonably assure the Defendant’s appearance at future court hearings while

14                  addressing the danger to other persons or the community.

15          6.      Taken as a whole, the record does not effectively rebut the presumption that no

16                  condition or combination of conditions will reasonably assure the appearance of

17                  the Defendant as required and the safety of the community.

18          IT IS THEREFORE ORDERED:

19          (1)     Defendant shall be detained pending trial, and committed to the custody of the

20                  Attorney General for confinement in a correction facility separate, to the extent

21                  practicable, from persons awaiting or serving sentences or being held in custody

22                  pending appeal;

23




     DETENTION ORDER - 2
 1         (2)    Defendant shall be afforded reasonable opportunity for private consultation with

 2                counsel;

 3         (3)    On order of a court of the United States or on request of an attorney for the

 4                government, the person in charge of the corrections facility in which Defendant is

 5                confined shall deliver the Defendant to a United States Marshal for the purpose of

 6                an appearance in connection with a court proceeding; and

 7         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

 8                counsel for the Defendant, to the United States Marshal, and to the United States

 9                Pretrial Services Officer.

10         Dated this 18th day of November, 2019.

11


                                                        A
12

13                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
